Citation Nr: 0738522	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-36 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder.

2.	Entitlement to service connection for asthma.

3.	Entitlement to an increased rating for lumbosacral disc 
disease, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active duty service from September 1998 to 
August 2000.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision which 
denied entitlement to service connection for asthma, and a 
December 2004 rating decision which, in part, denied 
entitlement to a rating in excess of 40 percent for 
lumbosacral disc disease, and entitlement to service 
connection for a right knee disorder.  All decisions in 
question were issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The record raises the issue of entitlement to service 
connection for a urinary disorder secondary to lumbosacral 
disc disease.  Additionally, the representative's January 
2007 statement will be considered to be a new claim of 
entitlement to an increased rating for a left ear hearing 
loss.  These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  With 
respect to the hearing loss claim, while the veteran did file 
a timely notice of disagreement to the December 2004 rating 
decision which denied entitlement to a compensable evaluation 
for that disorder, a timely appeal was not perfected 
following the issuance of a statement of the case in May 
2006.  Hence, the only claim presented is a new claim which 
is referred to the RO for appropriate action. 



REMAND

For purposes of obtaining a comprehensive depiction of the 
current manifestations of the veteran's service-connected 
lumbosacral disc disease, further VA medical examination is 
warranted.  The most recent orthopedic examination was 
conducted in September 2004.  Given that the relevant 
treatment history indicates a continuing diagnosis of disc 
disease, with herniated discs at L4-L5 and L5-S1, current 
examination findings responsive to the rating criteria for 
intervertebral disc syndrome (IVDS) are required.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  Rating the 
appellant is not currently possible because the September 
2004 VA examination did not address the nature of any IVDS 
symptomatology, to include neurological symptoms; and it 
failed to indicate whether there was any impairment due to 
functional loss, including pain, weakness, incoordination and 
other factors.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

In December 2001, service connection for asthma was denied.  
A notice of disagreement was filed in January 2002, however, 
a statement of the case was never issued.  Likewise, in a 
December 2004 rating decision entitlement to service 
connection for a right knee disorder was denied, and while a 
notice of disagreement was filed in an October 2005 
statement, a statement of the case has yet to be issued on 
that appeal.  Accordingly, further development is required 
under the doctrine announced in Manlincon v. West, 12 Vet. 
App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all additional 
records pertaining to the veteran's 
treatment at the Fresno VA Medical Center 
(VAMC) and Tulare Outpatient Clinic dated 
since August 2007, and associate those 
records received with the claims file.  

2.	The RO should then make the appropriate 
arrangements to schedule the veteran for 
an examination for his lumbosacral disc 
disease, to be conducted at the Fresno 
VAMC, if at all possible.  The veteran has 
respectfully requested that any 
examination be conducted by VA examiners 
and not by examiners under contract to QTC 
Medical Services.  In any event, the 
claims folder must be made available for 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
lumbar disorders, to include IVDS, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of his lumbosacral disc 
disease.  A complete rationale for any 
opinions expressed must be provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected low back disorder.  If 
pain on motion is observed, the examiner 
must indicate the point at which pain 
begins.  In addition, after considering 
the veteran's documented medical history 
and assertions, the examining physician 
must indicate whether, and to what extent, 
the appellant experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion. 

The examiner must address whether there is 
any service connected neurological 
impairment caused or aggravated by the 
lumbosacral disc disease, particularly 
involving any right L5 radiculopathy.  If 
any such disability is present, the 
examiner should identify which of the 
peripheral nerve group(s) is/are affected 
and the extent of involvement, including 
whether neuralgia, neuritis or incomplete 
or complete paralysis, and an estimated 
level of severity.   

3.	The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.	Thereafter, the RO should readjudicate 
the claim of entitlement to a rating 
higher than 40 percent for lumbosacral 
disc disease.  The RO must consider the 
applicable criteria for evaluating any 
neurological manifestation symptomatic of 
the underlying low back disorder.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

6.	The RO shall issue a statement of the 
case addressing the issues of entitlement 
to service connection for asthma and a 
right knee disorder.  If, and only if, the 
veteran submits a timely substantive 
appeal addressing these issues should they 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky  v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

